Titone, J. (concurring in part and dissenting in part).
I agree with the majority’s determination that incumbent Police Commissioner Eugene R. Kelley was validly appointed to fill the unexpired term of his predecessor and that his tenure expires on March 16, 1977. However, I do not subscribe to the majority’s conclusion that the appointment by the County Legislature of a new police commissioner to succeed Comissioner Kelley, is subject to the approval or disapproval (veto) of the County Executive. After a detailed examination of the county charter in its entirety, I am convinced that the power of the County Legislature to appoint a police commissioner is absolute and that any veto of such appointment would be a nullity.
Article II of the county charter, entitled "The County Legislature” (L 1958, ch 278, as amd by Local Laws, 1969, No. 16), is primarily concerned with the composition and legislative powers and procedures of that body. Specifically, sections 202 through 222 of that article pertain, inter alia, to the Legislature’s "powers of local legislation and appropriation”, the number of legislative districts, the terms of office and qualifications of its members, consideration of local laws, etc. Accordingly, it seems clear that section 223 of the same article, entitled, "[executive approval or disapproval of local law or resolution”, perforce, relates solely to those legislative powers conferred upon the Legislature under article II. It does not, by illogical extension or innuendo, inhibit actions taken by that body which are executive and ministerial in nature *307and fall outside the scope of the article (cf. Nicoletti v Veitch, 411 Pa 216). A chief executive of a municipality has veto power only when and to the extent it is given him, and such power should not be enlarged by a strained construction (Matter of Srogi v Cahill, 72 Misc 2d 775, affd 40 AD2d 948; cf. 5 McQuillin, Municipal Corporations [3d ed], § 16.42; 62 CJS, Municipal Corporations, § 423). The veto power may not be exercised by the executive in instances where the legislature or council is given the exclusive power of appointment, and no mention is made of any role in that regard for the executive (Wiley v Hope, 49 AD2d 466; cf. Haight v City of Blue Ridge, 132 Ga App 545).
The law is settled that, in the absence of clear and unambiguous language to the contrary, the veto power, although usually conferred upon the head of government, is essentially legislative in nature and not executive. In exercising a legislative veto, the chief executive of government is essentially another branch of the legislative body (cf. Matter of City of Long Beach v Public Serv. Comm., 249 NY 480, 489; Teeval Co. v Stern, 301 NY 346, 362; Matter of Four Maple Drive Realty Corp. v Abrams, 2 AD2d 753). The purpose of the veto power is to guard against the passage of bad laws through haste, inadvertence or design (Matter of City of Long Beach v Public Serv. Comm., supra; 62 CJS, Municipal Corporations, § 423). In this instance the practical effect of the veto power would not be merely to check. hasty legislative action, but instead would seriously impair or remove altogether the power of the Legislature to fill vacancies, a power exclusively bestowed upon it under the charter (cf. Nicoletti v Veitch, 411 Pa 216, supra).
In stretching section 223 to apply beyond the confines of article II, to article XII, the majority opines that it was "unnecessary” for section 1202 to provide for the submission of a resolution appointing a police commissioner to the County Executive for his approval, since the language of subdivision (a) of section 223 renders such reference unnecessary. However, if such reference was unnecessary with respect to the appointment of a police commissioner by the Legislature under article XII, then the question is respectfully posed as to why the architects of the charter found it necessary to specifically provide for submission to the County Executive for his approval or disapproval (veto) of resolutions amending the county expense and capital budgets under article IV of the *308charter. To carry the majority’s argument to its illogical extreme, to wit, that all nonprocedural resolutions are subject to veto, would mean that a legislative resolution disapproving a County Executive appointment under other articles of the charter, could likewise be vetoed.
Turning again to the Suffolk County Charter, it should be noted that, with the exception of elected public officers, all major department heads of county government are explicitly appointed by the County Executive, subject to the approval of the County Legislature, except for two, namely the Police Commissioner (§ 1202, subd a), and the Commissioner of Parks, etc. (§ 2801, subd [b]). Had the draftsmen of the charter intended the executive to have veto power over the Legislature’s appointments, as the Legislature was granted the power to approve or disapprove the executive’s appointments, then such veto power would logically have been explicitly granted to the executive (cf. Rankin v Shanker, 23 NY2d 111). However, it was not. A power which is not expressly granted by statute may be implied only where the same is absolutely essential to the exercise of some power expressly conferred, so as plainly to appear to have been within the intention of the Legislature (Saltser & Weinsier v McGoldrick, 295 NY 499).
Contrary to the argument advanced by the majority that the veto provision in article II should be read in tandem with the exclusive appointment power of the Legislature, because of our "inherent” political "checks and balances” system, I conclude, after a close reading of the subject charter, that essentially it is a legislature-oriented document. This is especially evidenced by the fact that, with respect to the appointment of most of the major department heads, the Legislature must give its final approval, and with respect, inter alia, to appointment of the Police Commissioner, the Legislature is given the exclusive power of appointment. Furthermore it should also be noted that under subdivision 1 of section 2209 of the charter, '[a]ny appointed officer may be removed by the board of supervisors [now the County Legislature, see County Law, § 150-a], or if appointed by the county executive may also be removed by the county executive with the approval of the board of supervisors [County Legislature]”. (Emphasis and bracketed matter supplied.) Thus, it is manifest that those who created, designed and implemented this charter vested the Legislature, and not the County Executive, with the predominant role and ultimate voice in the selection and *309removal processes. In the last analysis, the true "checks and balances” inherent in this charter is the right of the electorate to pass upon the legislators’ actions every two years, which actions include appointments made or approved by them for four- or six-year periods.
The majority further asserts that there is nothing in the charter or its history indicating an intent to exclude the County Executive entirely from the selection process of a police commissioner. However, this is not borne out by the facts. The record reveals that the first Police Commissioner was selected by the then Board of Supervisors for a full six-year term pursuant to section 1202 of the charter before the position of County Executive came into being. In searching the four corners of the charter, I find no transitory provision limiting the first appointment of a police commissioner to the exclusive domain of the County Legislature, although such a provision could easily have been inserted by those who drafted the instrument, had that been their intent.
Therefore, in my opinion, a declaratory judgment should be made and entered herein declaring that the resolution appointing Donald J. Dilworth as Suffolk County Police Commissioner is effective, without need to submit that resolution to the County Executive for his approval or disapproval; and that the County Executive does not have the power to veto said resolution.
Martuscello and Damiani, JJ., concur with Gulotta, P. J.; Titone, J., concurs in the second declaration of the majority, but otherwise dissents and votes to declare that the resolution appointing Donald J. Dilworth as Suffolk County Police Commissioner is effective, without the need to submit that resolution to the County Executive for his approval or disapproval, and that the County Executive does not have the power to veto said resolution, with an opinion, in which Hopkins, J., concurs.
Judgment directed declaring (1) that subdivision (a) of section 223 of the Suffolk County Charter requires the submission of a resolution appointing a Police Commissioner to the County Executive for his approval or disapproval and (2) the term of the incumbent Police Commissioner, Eugene R. Kelley, ends on March 16, 1977, the date of termination of the unexpired portion of his predecessor’s term, to which he was properly appointed by Resolution No. 382-1973.
*310No costs or disbursements are awarded.